DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of a new rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The claims that use the word “means” are independent claim 17 and its subsequent dependent claims 18-21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 9-11, 17-18, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Åström, Karl Johan, and Bo Bernhardsson. "Comparison of periodic and event based sampling for first-order stochastic systems." in view of Ambardar, Ashok. Analog and digital signal processing. BOSTON, MA: PWS, 1995 further in view of Ji, Shuiwang, et al. "3D convolutional neural networks for human action recognition."
Regarding claims 1, 9, 17, and 24, Astrom teaches “a processor-implemented method of processing asynchronous event-driven input samples of a continuous time analog signal by an artificial neural network, the method comprising: receiving [by the artificial neural network] a continuous time input signal” (pg. 1 right col. last ¶ “Event based sampling occurs naturally in many context. A common case is in motion control where angles and positions are sensed by encoders that give a pulse whenever a position or an angle has changed by a specific amount”); 
“sampling the continuous time input signal at times corresponding to occurrences of one or more events in the continuous time input signal” (abstract “Event based sampling is an alternative to traditional equidistant sampling. This means that signals are sampled only when measurements pass certain limits”); 
Astrom does not explicitly teach the remaining limitations. Ambardar however teaches “initializing a first state variable and a second state variable” (pg. 132 
    PNG
    media_image1.png
    454
    879
    media_image1.png
    Greyscale
where the variables are h(t), x(t))
“updating the first state variable and the second state variable based on a polarity of the sampled input signal” (pg. 465 
    PNG
    media_image2.png
    377
    867
    media_image2.png
    Greyscale
) and coefficients of an impulse response to the sampled input signal” (pg. 133 
    PNG
    media_image3.png
    428
    948
    media_image3.png
    Greyscale
)
“generating [by the artificial neural network] an event train based on the sampled continuous time input signal, the event train comprising pulses corresponding to the one or more events” (Ambardar pg. 465 §14.4 
    PNG
    media_image4.png
    177
    862
    media_image4.png
    Greyscale
wherein the digital signal represents an event train of pulses); and 
 “[…]the event train and the kernel function are expressed as a sum of complex weighted causal complex exponentials [and the approximation of the continuous time output is in an event-based format]” (pg. 132 
    PNG
    media_image5.png
    479
    905
    media_image5.png
    Greyscale
)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Astrom with that of Ambardar since a combination of known methods would yield predictable results. As shown in Ambardar, it is known in the art to have digital pulse signals of an event train and using a convolution kernel to convolve a signal. Thus these same techniques would operate in a similar predictable manner with the system of Astrom which also deals with signals and sampling.
It is noted that the above references do not explicitly recite a neural network. Ji however teaches “receiving, by the artificial neural network, a continuous time input signal” (pg. 222 bullet point 1 “We propose to apply the 3D convolution operation to extract spatial and temporal features from video data for action recognition.” wherein video data is continuous data)
“generating, by the artificial neural network, an approximation of a continuous time output based on a direct convolution of the event train with a kernel function” (pg. 222 §2.1 ¶1 “To this end, we propose to perform 3D convolutions in the convolution stages of CNNs to compute features from both spatial and temporal dimensions. The 3D convolution is achieved by convolving a 3D kernel to the cube formed by stacking multiple contiguous frames together. By this construction, the feature maps in the convolution layer are connected to multiple contiguous frames in the previous layer, thereby capturing motion information”) “the direct convolution being calculated based on the updated first state variable and update second state variable” (pg. 223 right col. ¶2 “We then apply 3D convolutions with a kernel size of 7 ” wherein the data being received by the network is interested as the state variables)
“generating, by the artificial neural network, a classification related to the time input signal based on the approximation of the continuous time output” (pg. 229 “By using this setting, the 80 ” wherein the output is classifying or recognizing a human action)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Astrom and Ambardar with that of Ji since a combination of known methods would yield predictable results. As shown in Ji, convolutional neural networks are excellent for building classifiers based on raw input such as continuous time signal data. Thus they would be useful in the context of Astrom and Ambardar for further classification and convolving of signals in order to have a more robust classification output system.
Note that independent claims 9, 17, and 24 recite the same substantial subject matter as independent claim 1, only differing in embodiment i.e. running on a processor and memory and as such, is subject to the same rejection. Processors and memory would be inherent to any computing system such as the ones of Astrom or Ambardar.
Regarding claims 2, 10, 18, and 25, the Astrom, Ambardar, and Ji references have been addressed above. Ambardar further teaches “further comprising convolving the approximation of the continuous time output with the kernel function to generate a digital approximation of the continuous time input signal in the event-based format without converting the approximation to a continuous time signal format” (pg. 130 figure 6.1 
    PNG
    media_image6.png
    503
    712
    media_image6.png
    Greyscale
the approximation is essentially a digital format of the analog signal thus there is no conversion)
Regarding claims 3, 11, and 26, the Astrom, Ambardar, and Ji references have been addressed above. Ambardar further teaches “further comprising interpolating the digital approximation between the one or more events” (pg. 456 “
    PNG
    media_image7.png
    250
    848
    media_image7.png
    Greyscale
”)

Claims 4, 12, 19, and 27,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Åström, Karl Johan, and Bo Bernhardsson. "Comparison of periodic and event based sampling for first-order stochastic systems." in view of Ambardar, Ashok. Analog and digital signal processing. BOSTON, MA: PWS, 1995 further in view of Ji, Shuiwang, et al. "3D convolutional neural networks for human action recognition." and Chen US 2012/0155140.
Regarding claims 4, 12, 19, and 27, the Astrom, Ambardar, and Ji references have been addressed above. All do not explicitly teach the claim limitation. Chen however teaches “in which the continuous time input signal is sampled according to an asynchronous pulse modulated (APM) encoding pulse from the set of pulses” ([0006] “A circuit for realizing the asynchronous sigma-delta modulation includes a hysteresis comparator instead of the comparator and sample-and-hold circuit of the circuit for realizing the synchronous sigma-delta modulation. That is, the circuit for realizing the asynchronous sigma-delta modulation includes the integrator and the hysteresis comparator. A reference signal is compared with the hysteresis boundary of the hysteresis comparator to determine the state of the pulse signal.”) 
It would have been obvious to one of ordinary skill in the art as the time the invention was effectively filed to combine the teachings of Astrom, Ambardar, and Ji with that of Chen since a combination of known methods would yield predictable results that is, these techniques are known in the art and applicable to the data at hand and as such, would operate normally and predictable with the systems above.
Claims 5, 13, 20, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Åström, Karl Johan, and Bo Bernhardsson. "Comparison of periodic and event based sampling for first-order stochastic systems." in view of Ambardar, Ashok. Analog and digital signal processing. BOSTON, MA: PWS, 1995 further in view of Ji, Shuiwang, et al. "3D convolutional neural networks for human action recognition." and Kofman, Ernesto, and Julio H. Braslavsky. "Level crossing sampling in feedback stabilization under data-rate constraints." 
Regarding claims 5, 13, 20, and 28, the Astrom, Ambardar, and Ji references have been addressed above. All do not explicitly teach the claim limitation. Kofman however teaches “in which the continuous time input signal is sampled according to a level-crossing sampling process” (pg. 1 ¶3 “Event-driven sampling schemes, such as Lebesgue sampling, have been considered as alternatives to conventional time-driven sampling schemes”)
It would have been obvious to one of ordinary skill in the art as the time the invention was effectively filed to combine the teachings of Astrom, Ambardar, and Ji with that of Hofman since a combination of known methods would yield predictable results that is, these techniques are known in the art and applicable to the data at hand and as such, would operate normally and predictable with the systems above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124